Russell, J.
There was no error in awarding a nonsuit. The evidence at most merely raises a suspicion or conjecture that the fire was caused by sparks from an engine which had passed. The evidence does not authorize a reasonable inference that the fire was set out by the defendant’s engine. This case is controlled by Harris v. Ga. Ry. & Elec. Co., 1 Ga. App. 714 (57 S. E. 1076); G., J. & S. R. Co. v. Edmondson, 101 Ga. 747 (29 S. E. 213); Southern Railway Co. v. Myers, 108 Ga. 166 (33 S. E. 917). Judgment ajirmed.